Citation Nr: 0931980	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-06 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1942 to October 1942, from May 1943 to October 1948, 
and from October 1950 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in June 2009.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's last VA examination for 
his service-connected PTSD was performed in September 2004.  
A private examiner noted in May 2005 that the Veteran's 
functioning has grown increasingly worse.  In Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held 
that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  The Veteran's representative has requested 
that the Veteran be provided a VA psychiatric examination, 
citing the length of time since his last comprehensive 
psychiatric evaluation.

Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2008).  As the Veteran's PTSD 
symptoms have not been evaluated for VA compensation and 
pension purposes in five years, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
current severity of his PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his claimed PTSD 
since August 2008.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a psychiatric examination for his 
PTSD at an appropriate VA medical 
facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the examination.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Review 
Examination for Post-Traumatic Stress 
Disorder (PTSD), revised on April 2, 
2007.  

The examination report should include 
discussion of the Veteran's documented 
medical history and assertions, as well 
as an occupational and social history.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the Veteran, 
the examiner is to indicate which of the 
following paragraphs (a), (b), or (c), 
best describes the degree of impairment 
caused by the PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's anxiety 
and depression, and an explanation of 
what the score means.

Additionally, the examiner should express 
an opinion regarding the extent to which 
the Veteran's PTSD affects his 
employability.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations, 
including consideration of a staged 
rating, if appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought remains denied, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



